 4:10-cr-03129-RGK-CRZ Doc # 211 Filed: 12/07/20 Page 1 of 1 - Page ID # 1471




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:10CR3129

       vs.
                                                           ORDER
STELLA M. LEVEA, JAMES P.
MASAT, and KENNETH W. MOTTIN,

                   Defendants.


      Based upon the two affidavits submitted by Victoria Sendgraff (Filings 207
and 208) and the plaintiff’s response (Filing 210),

       IT IS ORDERED that the Clerk of the Court shall send all future payments of
restitution otherwise due Elizabeth Mary Ernesti to Victoria Sendgraff.

      Dated this 7th day of December, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
